Title: To Thomas Jefferson from John McAllister, 1 December 1806
From: McAllister, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada 1 Dec 1806
                        
                        I have finnished the 2 pair of spectacles and have sent them by Mr Mackic store keeper in your place being
                            of an improper size or shape for post. I hope they will please those with the eyes of Double focus have been most too
                            much for me the smallness of the eyes and the difficulty of getting so many pair to fitt together in halves, the middle
                            Joining has to be made a little round if they were Joined quite flat or Square they would be in danger of being chipt when
                            screwed up, on this account the Joint has to be larger than would be expected. it may be found necessary to get them of a
                            proper tightness to put a little soft paper in at the edge of the glass I have made them easy to addmitt of it likewise
                            there is a danger of breaking the eyes if they are screwed too hard There is 12 pair different focus for the double eye
                            N 1 youngest N 12 oldest—& 6 different focus for the others
                  
                     
                        
                           2 pair silver spectacles  600
                           $ 12.
                           0
                        
                        
                           1 pair goggles white eyes
                           1.
                           50
                        
                        
                           1 horn bellow base with 3 magnifyers
                           1.
                           25
                        
                        
                           16 pair of additional eyes for spects Dearest [carvd]. of all
                           
                              
                                  5.
                           
                           
                              25
                           
                        
                        
                           
                           $20.
                           0
                        
                        
                           
                           
                           
                        
                        
                           
                           
                           
                        
                        
                           
                           
                           
                        
                     
                  
                        
                        I wish to hear how they please when the money is sent I am sir your obt servt.
                        
                            John M‘Allister
                            
                        
                    